Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5, 7-10, 12, 14-17, 19, and 21-27 are pending for examination.
This Office Action is in response to Applicant Amendment and Arguments filed on 06/03/2022. This Action is made FINAL.



Response to Arguments
Applicant's arguments with respect to rejection of claims 1 – 3, 5, 7-10, 12, 14-17, 19, and 21 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 8, 10, 12, 15, 17, 19, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek et al. (US 20160207530 A1; hereinafter known as Stanek) in view of Freytag (US 20180141545 A1), Salomonsson et al. (US 20140222280 A1; hereinafter known as Salmonsson), and Zagorski (US 20130110368 A1).

Regarding claim 1, Stanek teaches A computer-implemented method (para [0080]) for operating an autonomous driving vehicle (ADV), (para [0012] “Even further, the computer 106 may be programmed to provide an instruction to one or more control units 125 in the host vehicle 101 to avoid or mitigate the damage of a pending collision, e.g., to a braking control unit 125a to apply brakes, a steering control unit 125b to control a steering angle of the host vehicle 101, a suspension control unit 125c to adjust a height of a suspension, an powertrain control unit 125d to control propulsive torque at host vehicle 101 wheels, a seat belt control unit 125e to pretension seat belts, and other control units 125f.” where computer control over vehicle actuators indicates autonomous behavior of the vehicle) the method comprising: 
detecting a first obstacle that may collide with the ADV; (para [0074])
determining a second obstacle within a predetermined proximity of a current moving direction of the ADV (The second obstacle being within a predetermined proximity of the moving direction of the ADV is implied as the detection range of the ADV would be some predetermined distance dictated by the capabilities of the hardware, but is also supported by para [0012] “Advantageously, the computer 106 may be configured to use the data 115 to detect objects proximate to, e.g., within a predetermined distance of, the predetermined distance possible corresponding to a direction with respect to the vehicle (e.g., to the side, to the front, etc.)”)
determining a minimum deceleration that is required for the ADV to avoid colliding with the second obstacle within the predetermined proximity of the current moving direction after detecting the first obstacle  that may collide with the ADV; (para [0056 - 0060] where deceleration is determined based on trying to avoid collision with a front vehicle without full application of the brakes and is considered a first breaking strategy. Fig. 9 shows the first braking strategy, label 325, is used after determining the rear vehicle is in short range, e.g. may collide with the ADV, label 315. The second obstacle being within a predetermined proximity of the moving direction of the ADV is implied as the detection range of the ADV would be some predetermined distance dictated by the capabilities of the hardware, but is also supported by para [0012] “Advantageously, the computer 106 may be configured to use the data 115 to detect objects proximate to, e.g., within a predetermined distance of, the predetermined distance possible corresponding to a direction with respect to the vehicle (e.g., to the side, to the front, etc.)”), comprising…
determining the minimum deceleration based on a difference between a speed of the ADV and a speed of the second obstacle, and a (para [0056-0057] eq. 1 and eq. 3 “                        
                            
                                
                                    a
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    V
                                                
                                                
                                                    H
                                                
                                            
                                            -
                                            
                                                
                                                    V
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            *
                            D
                            )
                        
                    ”, where VH-VT is equivalent to v_difference and D is the vehicle braking minimum stopping distance Dmin subtracted from Rf which is the distance between the ADV and a front vehicle as shown in Eq. 1. Thus D is some distance between the ADV and the front vehicle, and therefore reads on distance between the ADV and the second obstacle)
generating a brake command based on the minimum deceleration; (para [0056]) and 
applying the brake command to the ADV, such that the ADV avoids collision with the second obstacle and mitigates impact of the collision with the first obstacle. (para [0056-0060] where the vehicle is braking based on the distance and relative speed of the leading vehicle and based on the equations vehicle will brake in a fashion where it is intended never to reach the second vehicle while smooth deceleration mitigates rear impact.)

Stanek does not teach “detecting a first obstacle having a collision with the ADV and applying the brake command to the ADV, such that the ADV avoids collision with the second obstacle and softens an impact of the collision with the first obstacle.” 
determining a second obstacle within a predetermined proximity of a current moving direction of the ADV which is determined based on a collision angle from the collision with the first obstacle;
“determining whether a time duration when the ADV is to be in collision with the second obstacle is more than a predetermined time threshold; in response to determining that the time duration when the ADV is to be in collision with the second obstacle is less than or equal to the predetermined time threshold, determining a minimum deceleration
Also while Stanek does teach that the minimum deceleration can be determined using an equation with a base form of a = v_difference^2/(2*distance), it does not explicitly teach, determining the minimum deceleration based on a difference between a speed of the ADV and a speed of the second obstacle, and a full distance from the ADV to the second obstacle, wherein the minimum deceleration is calculated by a = v_difference^2/(2*distance), and wherein "a" is a deceleration of the ADV, "v_difference" is the difference between the speed of the ADV and the speed of the second obstacle, and "distance" is the full distance from the ADV to the second obstacle;

However Freytag teaches detecting a first obstacle having a collision with the ADV (para [0105] “As depicted in FIG. 11, an imminent collision transferring an amount of energy 1116 for example, may be detected by one or more sensors 116K, 116J, and/or sensing zone 216K within the effective detection limit 204.”) and 
determining a second obstacle within a predetermined proximity of a current moving direction of the ADV which is determined based on a collision angle from the collision with the first obstacle; (para [0111] “In accordance with embodiments of the present disclosure, FIG. 13 depicts another example of releasing the brakes of a vehicle 100 and calculating an escape route when an angle of collision between the vehicle 100 and the vehicle 804 is not directly from behind as previously illustrated. In such an instance, one or more escape routes may be determined based on an amount of energy and/or momentum transferred to the vehicle 100 from the vehicle 804 causing the vehicle 100 to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel. Accordingly, the vehicle control system 348 may take into account such angle, an amount of friction between the tires and road surface based on a direction of movement of the tires, and energy and/or momentum dissipation as previously mentioned. As depicted in FIG. 13, objects 1204 and 1208 may be around the vehicle 100 and may be detected by one or more of the previously described sensors;” where objects 1204 and 1208 can be considered second obstacles. The escape route is based on the movement of the vehicle due to the collision and the object that may intersect with the path of the vehicle. Thus it can be said that object 1208 is being determined due to its proximity to the altered moving direction of the vehicle due to a collision. para [0111] “during a rear end collision, the escape routes 1308 and 1312 may be determined and may correspond to escape angles of 1316 and 1320. That is, an escape angle may be a range of angles 1316 and 1320 in which the vehicle control system 348 may steer the vehicle 100 to avoid objects 1204 and 1208. However, because the energy and/or momentum 1304 may be imparted on the vehicle 100 at an angle, the angles 1316 and routes 1308 may not be safe.”)
determining a lesser deceleration that is required for the ADV to avoid colliding with the second obstacle within the predetermined proximity of the current moving direction after detecting the first obstacle colliding with the ADV; (Fig 12. and para [0105, 0108] “In other instances, when the amount of transferred energy and/or momentum 1116 is high, the brakes may be released to assist in absorbing and/or redirecting some energy….The escape route 1216 may not involve any steering and may include a momentary release of the brakes such that the vehicle 100 can dissipate energy and/or momentum 1202 transferred from the collision with vehicle 804.” Where the brakes are be momentarily released and reapplied, which is a lesser deceleration that fully applying the brake continuously, in order to stop before the obstacle as demonstrated by the shortened arrow 1216 in Fig 12 which terminates before the obstacle)
applying the brake command to the ADV, such that the ADV avoids collision with the second obstacle and softens an impact of the collision with the first obstacle. (Fig 12. and para [0105, 0108] “In other instances, when the amount of transferred energy and/or momentum 1116 is high, the brakes may be released to assist in absorbing and/or redirecting some energy….The escape route 1216 may not involve any steering and may include a momentary release of the brakes such that the vehicle 100 can dissipate energy and/or momentum 1202 transferred from the collision with vehicle 804.” Where the brakes are being controlled to dissipate energy during the impact and the reapplied as it is momentary release to stop before the obstacle as demonstrated by the shortened arrow 1216 in Fig 12 which terminates before the obstacle)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek to incorporate the teachings of Freytag to use a lower deceleration even during a collision and not just to avoid a collision because reducing deceleration allows for more energy to be dissipated improving safety (Freytag abstract “If an escape path exists, the brakes are disengaged such that at least some of the energy and/or momentum from a colliding vehicle is transferred and a jolt or shock experienced by an occupant is reduced.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the vehicle of Stanek perform minimum deceleration not only to prevent a collision but also after a collision similar to Freytag because it still mitigates damage just as is the original intention of Stanek. Further, the short range before activating the first braking strategy of Stanek could be zero or the distance to the outer edge of the ADV based on the implementation of the distance sensing system of the ADV in Stanek which would mean a collision had occurred. (para [0032] “In some cases, the ranging and imaging system 112 may have an effective detection limit 204 that is some distance from the center of the vehicle 100 outward over 360 degrees.”).

Additionally It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek to incorporate the teachings of Freytag to determine moving direction based on collision angle because it improves safety as energy imparted into the vehicle during a collision will alter its course unless the system accounts for it. (Freytag para [0111], “However, because the energy and/or momentum 1304 may be imparted on the vehicle 100 at an angle, the angles 1316 and routes 1308 may not be safe. Accordingly, the stochastic model may drop such angles and routes from a list of one or more safe angles and/or routes. Thus, the vehicle control system 348 may cause the brakes to be released and steer the vehicle in a direction of one or more angles 1316 and/or routes 1308.”)


Stanek in view of Freytag does not teach determining whether a time duration when the ADV is to be in collision with the second obstacle is more than a predetermined time threshold; in response to determining that the time duration when the ADV is to be in collision with the second obstacle is less than or equal to the predetermined time threshold, determining a minimum deceleration and
determining the minimum deceleration based on a difference between a speed of the ADV and a speed of the second obstacle, and a full distance from the ADV to the second obstacle, wherein the minimum deceleration is calculated by a = v_difference^2/(2*distance), and wherein "a" is a deceleration of the ADV, "v_difference" is the difference between the speed of the ADV and the speed of the second obstacle, and "distance" is the full distance from the ADV to the second obstacle;

However Salomonsson teaches determining whether a time duration when the ADV is to be in collision with the second obstacle is more than a predetermined time threshold; in response to determining that the time duration when the ADV is to be in collision with the second obstacle is less than or equal to the predetermined time threshold, determining a minimum deceleration (Salomonsson abstract, para [0030-0031] where brakes are activated to a minimum extent if a time to collision threshold is reached. “the system may delay/minimize CMB braking force of the lead equipped (Ego) vehicle when TTC is reached if a vehicle is following close behind the lead vehicle,” In fig. 2, the lead equipped (ego) vehicle 110 following another vehicle 120. The vehicle following close behind mentioned in the above quotation is another vehicle not shown in figure 2. Thus the TTC is a time threshold for collision mitigation braking with a front vehicle This is supported by the abstract “Responsive to a determination that the vehicle is approaching an object present forwardly of the vehicle, the system may apply a vehicle brake to mitigate a collision with the determined object, and the system may reduce application of the vehicle brakes to mitigate a rear collision by a determined following vehicle.” CMB or collision mitigation braking is a well-known technology in the art that can automatically activate brakes if a front collision is based on distance or time to collision threshold is reached.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek in view of Freytag to incorporate the teachings of Salomonsson to determine if a time to collision is greater than a time to collision threshold because it prevents unnecessarily premature activation of the brakes which mitigates/limits rear end collisions (para [0030]-[0031]).

Stanek in view of Freytag and Salomonsson do not explicitly teach determining the minimum deceleration based on a difference between a speed of the ADV and a speed of the second obstacle, and a full distance from the ADV to the second obstacle, wherein the minimum deceleration is calculated by a = v_difference^2/(2*distance), and wherein "a" is a deceleration of the ADV, "v_difference" is the difference between the speed of the ADV and the speed of the second obstacle, and "distance" is the full distance from the ADV to the second obstacle;
	
However Zagorski teaches determining the minimum deceleration based on a difference between a speed of the ADV and a speed of the second obstacle, and a full distance from the ADV to the second obstacle, wherein the minimum deceleration is calculated by a = v_difference^2/(2*distance), and wherein "a" is a deceleration of the ADV, "v_difference" is the difference between the speed of the ADV and the speed of the second obstacle, and "distance" is the full distance from the ADV to the second obstacle; (para [0025-0027] and the equation between para 0026 and para 0027, Where in the equation a braking deceleration value is determined from the squared difference between an ADV and is divided by 2 times the full distance between the vehicles. The equation also includes a correction factor K and stopping distance variable. However these simply make the equation of Zagorski a more specific version of applicant’s equation as if the correction factor K and stopping distance variable are set to zero the equations are identical.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek in view of Freytag and Salomonsson to incorporate the teachings of Zagorski to use the velocity difference and full distance to determine braking deceleration because it reduces excess space with the vehicle in front and thus increases safety with regard to rear impacts (Zagorski para [0002] “Some vehicle systems now engage in automatic or autonomous braking (i.e., without driver intervention) when an imminent collision is detected so that the impact may be avoided or its severity minimized If the vehicle system automatically engages the brakes according to a constant and predetermined brake setting, however, then it can result in an overly conservative braking event where the vehicle stops well short of a target vehicle in front or the vehicle is decelerated to a much slower velocity than that of the target vehicle. In either case, the overly conservative automatic response of the vehicle system may be undesirable, as it can potentially subject the vehicle to a rear end crash by a trailing vehicle or to some other unwanted situation.”)

Regarding claim 3, Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1.  Stanek further teaches determining a closest obstacle within the predetermined proximity of the moving direction, wherein the second obstacle is the closest obstacle. (Fig 3, where 170B is a spatial zone  e.g. predetermined proximity. Where the front vehicle is a second obstacle that vehicle braking is calculated based off as discussed in para [0056-0057]. The front vehicle is the nearest obstacle in the moving direction as shown in figs. 4 and 5)

Regarding claim 5 Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1. Salomonsson further teaches wherein the minimum deceleration is determined to be zero, and wherein the brake command is a zero percent of a maximum brake command, in response to determining that the time duration when the ADV is to be in collision with the second obstacle is more than the predetermined time threshold. (para [0030-0031], where collision mitigation by braking is activated when the time to collision threshold is reached, thus it is implied when the time is more than the threshold the brakes are not activated, e.g. brakes at a zero percent e.g. deceleration determined to be zero)

Regarding claim 8, it recites A non-transitory machine-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Stanek teaches A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (para [0013])

Regarding claim 10, it recites a non-transitory machine-readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 12, it recites a non-transitory machine-readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.


Regarding claim 15, it recites A data processing system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Stanek teaches A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (para [0013])

Regarding claim 17, it recites a data processing system having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 19, it recites a data processing system having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 23, Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1.  Freytag further teaches further comprising determining the moving direction of the ADV based on a collision angle from the first obstacle. (para [0111] “In accordance with embodiments of the present disclosure, FIG. 13 depicts another example of releasing the brakes of a vehicle 100 and calculating an escape route when an angle of collision between the vehicle 100 and the vehicle 804 is not directly from behind as previously illustrated. In such an instance, one or more escape routes may be determined based on an amount of energy and/or momentum transferred to the vehicle 100 from the vehicle 804 causing the vehicle 100 to spin and/or move in a direction other than a direction in which the tires roll and/or a direction of travel. Accordingly, the vehicle control system 348 may take into account such angle, an amount of friction between the tires and road surface based on a direction of movement of the tires, and energy and/or momentum dissipation as previously mentioned.”)


Regarding claim 25, it recites a non-transitory machine-readable medium having limitations similar to those of claim 23 and therefore is rejected on the same basis.

Regarding claim 27, it recites a data processing system having limitations similar to those of claim 23 and therefore is rejected on the same basis.




Claim(s) 2, 9, 16, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek et al. (US 20160207530 A1; hereinafter known as Stanek) in view of Freytag (US 20180141545 A1), Salomonsson et al. (US 20140222280 A1; hereinafter known as Salmonsson), Zagorski (US 20130110368 A1), and Choi (US 20150348337 A1).

Regarding claim 2, Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1.

Stanek in view of Freytag, Salomonsson, and Zagorski does not teach wherein the detecting the first obstacle colliding with the ADV is based on detecting that an acceleration or deceleration of the ADV is larger than a predetermined acceleration or deceleration threshold.

However Choi teaches wherein the detecting the first obstacle colliding with the ADV is based on detecting that an acceleration or deceleration of the ADV is larger than a predetermined acceleration or deceleration threshold. (para [0016] “in the case where the collision determining unit determines whether the vehicle collides with the object by using the acceleration sensor, when an intensity of an impact measured by the acceleration sensor is equal to or greater than a reference intensity, the collision determining unit may determine that the vehicle collides with the object.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek in view of Freytag, Salomonsson, and Zagorski to incorporate the teachings of Choi to detect acceleration exceeding a threshold to determine if a collision has occurred, because it would have been obvious to try as acceleration sensors are known to be a suitable alternate for distance measuring sensors when detecting a collision. Freytag already teaches using distance measuring sensors to detect a collision (Freytag para [0105] “As depicted in FIG. 11, an imminent collision transferring an amount of energy 1116 for example, may be detected by one or more sensors 116K, 116J, and/or sensing zone 216K within the effective detection limit 204.” Where 116k and 116J are distance measuring sensors). Choi teaches distance measuring sensors and acceleration sensors can be used interchangeably for detecting a vehicle collision (Choi para [0015-0016] “The collision determining unit may determine whether the vehicle collides with the object by using at least one of a camera for photographing a front side of the vehicle, a radar for detecting the object at each side of the outside of the vehicle, and an acceleration sensor for measuring an acceleration of the vehicle…. In the case where the collision determining unit determines whether the vehicle collides with the object by using the camera, … in the case where the collision determining unit determines whether the vehicle collides with the object by using the radar, … in the case where the collision determining unit determines whether the vehicle collides with the object by using the acceleration sensor”).

Regarding claim 9, it recites a non-transitory machine-readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 16, it recites a data processing system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 22, Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1.

Stanek in view of Freytag, Salomonsson, and Zagorski does not teach wherein the detecting the first obstacle colliding with the ADV comprises detecting that the first obstacle is in contact with the ADV.

However Choi teaches wherein the detecting the first obstacle colliding with the ADV comprises detecting that the first obstacle is in contact with the ADV (para [0016] “in the case where the collision determining unit determines whether the vehicle collides with the object by using the acceleration sensor, when an intensity of an impact measured by the acceleration sensor is equal to or greater than a reference intensity, the collision determining unit may determine that the vehicle collides with the object.” Where detecting a collision by detecting the impact itself is detecting contact as an impact is a type of contact.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek in view of Freytag, Salomonsson, and Zagorski to incorporate the teachings of Choi to detect impact, a type of contact, through the use of acceleration sensors, because it would have been obvious to try as acceleration sensors are known to be a suitable alternate for distance measuring sensors when detecting a collision. Freytag already teaches using distance measuring sensors to detect a collision (Freytag para [0105] “As depicted in FIG. 11, an imminent collision transferring an amount of energy 1116 for example, may be detected by one or more sensors 116K, 116J, and/or sensing zone 216K within the effective detection limit 204.” Where 116k and 116J are distance measuring sensors). Choi teaches distance measuring sensors and acceleration sensors can be used interchangeably for detecting a vehicle collision (Choi para [0015-0016] “The collision determining unit may determine whether the vehicle collides with the object by using at least one of a camera for photographing a front side of the vehicle, a radar for detecting the object at each side of the outside of the vehicle, and an acceleration sensor for measuring an acceleration of the vehicle…. In the case where the collision determining unit determines whether the vehicle collides with the object by using the camera, … in the case where the collision determining unit determines whether the vehicle collides with the object by using the radar, … in the case where the collision determining unit determines whether the vehicle collides with the object by using the acceleration sensor”).

Regarding claim 24, it recites a non-transitory machine-readable medium having limitations similar to those of claim 22 and therefore is rejected on the same basis.

Regarding claim 26, it recites a data processing system having limitations similar to those of claim 22 and therefore is rejected on the same basis.




Claim(s) 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek et al. (US 20160207530 A1; hereinafter known as Stanek) in view of Freytag (US 20180141545 A1), Salomonsson et al. (US 20140222280 A1; hereinafter known as Salmonsson), Zagorski (US 20130110368 A1), and Herink (US 20130054103 A1).

Regarding claim 7, Stanek in view of Freytag, Salomonsson, and Zagorski teaches the method of claim 1.

Stanek in view of Freytag, Salomonsson, and Zagorski do not teach further comprising selecting a gear position of the ADV to be a "Neutral" position

However Herink teaches further comprising selecting a gear position of the ADV to be a "Neutral" position (para [0058]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stanek in view of Freytag, Salomonsson, and Zagorski to incorporate the teachings of Herink to switch to the neutral gear because this allows the vehicle to move forward after rear impact dissipating energy of the impact which improves safety (Herink para [0058])

Regarding claim 14, it recites a non-transitory machine-readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Regarding claim 21, it recites a data processing system having limitations similar to those of claim 7 and therefore is rejected on the same basis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668